Title: From George Washington to Albin Rawlins, 12 February 1798
From: Washington, George
To: Rawlins, Albin



Mr Rawlins,
Mount Vernon 12th of Feby 1798

Your letter of the 7th instant in reply to mine of the 31st of January, was recd by the last Post; in which you say, the mode of living will be agreeable to you, and that you think two hundred dollars would be little enough to receive, as wages by the year.
Wages are always high, or low, according to the abilities of the employed, and wants of the employer; and also, and essentially, on account of the quantum of the employment. That which I shall have to do would be easy in the execution, but the person must always be at hand, and in readiness to perform it; and for doing so

I had never contemplated giving more than $100; & for this sum characters have offered knowing that as they would have an easy birth, and exposed to little or no expence, Bed, board & washing being found them—but as they do not write so good a hand as you (presuming the letters I have received from you are of your own penning) I would allow you $150 provided you can bring sufficient testimony (as you are an entire stranger to me) of your Sobriety, integrity & good dispositions, and provided also that you understand accounts, or could soon acquire a knowledge of them.
In my last, I informed you where, and in what manner you would live, if you came to me; that is, you would have rooms to yourself, and would eat & drink with my Housekeeper, who is a very respectable character.
I wish now that you may be enabled fairly to decide, ⟨to⟩ give you the outlines of the duties which would be required of you, for to go into all the minutiæ that, in the course of business, might occur, would be as impracticable as it would be useless.
To copy & record letters & other Papers; to keep Books (if required) & an account of articles received from, & delivered to the Farms; and such other matters & things as relate thereto; to go (by land or water, at my expence, when expence is necessary) to such places as my business may require. To receive grain, and attend to the measurement of it, and other things when it is necessary to send a trustworthy person to see it done, would constitute your principal employments—out of these, as has been observed before, smaller matters may arise, but altogether will not be laborious.
I have been thus particular that you may decide, at once, whether you will, or will not accept the offer here made. If the former, I shall, to accomodate you, consent to your remaining three or four weeks where you are; to arrange your business; but in either event shall wish to have your determination as early as possible that I may act accordingly, as I must engage some one and soon to do the business I have enumerated.
As Judge Lyon lives in the Vicinity of Hanover Court house, you may, possibly, be known to him from whom, Judge Pendleton, ⟨illegible Jones⟩ or any one I am acquainted with a recommendation would be acceptable and satisfactory. I am Your friend & Servt

Go: Washington

